18 N.Y.3d 951 (2012)
967 N.E.2d 697
944 N.Y.S.2d 472
2012 NY Slip Op 68586
GREAT AMERICAN INSURANCE COMPANIES et al., Plaintiffs,
v.
BEARCAT FINANCIAL SERVICES, INC., et al., Defendants.
PARICK HAYES, Third-Party Plaintiff-Appellant,
v.
DRESDNER, KLEINWORT, WASSERSTEIN SERVICES, LLC, Third-Party Defendant-Respondent.
PETER A. HURWITZ, ESQ., Nonparty Appellant.
Motion No: 2012-128.
Court of Appeals of New York.
Submitted February 6, 2012.
Decided March 29, 2012.
Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the action within the meaning of the Constitution.